Citation Nr: 1425933	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a disability manifested by recurrent phlegm and cough.

4.  Entitlement to service connection for a breathing problem.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1996 to July 2000, and additional active service from February 2003 to June 2004.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Buffalo, New York, Regional Office (RO), which denied service connection for bilateral hearing loss, a traumatic brain injury, coughing and phlegm, and a breathing problem.
 
The issues of service connection for bilateral hearing loss, a disability manifested by recurrent phlegm and cough, and a breathing problem are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not sustain an injury to the head, to include a traumatic brain injury, in service, and did not exhibit symptoms related to a head injury during service.


CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The timely April 2009 notice letter sent prior to the initial denial of the claim for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The April 2009 VCAA notice letter advised the Veteran to report any dates and places of treatment related to the claimed traumatic brain injury.  An April 2009 request by the RO yielded partial service treatment records.  As to the traumatic brain injury claim, the Veteran contends that the traumatic brain injury occurred in 2003, but does not indicate that he was treated for a head injury or related symptomatology.  Therefore, any service treatment records related to that timeframe would not help substantiate the present claim.  

The Veteran has not been afforded a VA medical examination to address service connection for a claimed traumatic brain injury; however, the Board finds that a VA examination is not necessary in order to decide this issue.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a VA examination is necessary when the record: 
(1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service).

As found in this Board decision, the weight of the evidence demonstrates no head injury in service or any symptoms or complaints related to a head injury or traumatic brain injury in service.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

In the absence of evidence of an in-service disease or injury, or even in-service symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of a claimed traumatic brain injury in essence would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between symptoms claimed as related to a traumatic brain injury and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A traumatic brain injury does not constitute a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Traumatic Brain Injury

The Veteran contends that service connection is warranted for a traumatic brain injury.  The Veteran appears to generally attribute all of his claimed conditions to multiple improvised explosive device (IED) explosions and mortar attacks, but does not provide details as to when or how these in-service events caused traumatic brain injury or which symptoms he has experienced after the IED explosions and mortar attacks.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury to the head in service, to include a traumatic brain injury.  On the April 2009 claim for benefits form, the Veteran asserted a July 2003 onset of a traumatic brain injury.  Where asked which medical facility or doctor treated you, the Veteran responded that the question was not applicable.  Notably, this is unlike all of the other claimed conditions for which he lists treatment at a specific VA medical facility. 

In an April 2004 post-deployment health assessment, the Veteran indicated that he experienced headaches during deployment and now.  A subsequent April 2004 Report of Medical Assessment indicates that, when asked whether he had suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran only indicated, "can't hear."  Conspicuously, there is no mention on the April 2004 report of a head or brain injury or trauma, despite the opportunity to provide such information in response to a question designed to elicit it.  The Board finds that, in this context where the Veteran reported other specific disorders and treatment for such disorders, if the Veteran had, in fact, sustained a traumatic brain injury in service or had been experiencing related symptomatology, it is highly likely that he would have also mentioned it at the time of the April 2004 report.  The Board finds that the absence of reporting a history of head injury shortly after the Veteran's deployment, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience a traumatic brain injury in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

While the Veteran is competent to report in-service events and related injuries and symptoms because this requires only first-hand knowledge, the Veteran has neither provided supporting evidence, including lay statements, addressing the specific event leading to a head injury nor reported related symptoms.  See Layno,  6 Vet. App. 465.  The Veteran has presented only the bare assertion that he sustained a traumatic brain injury without any actual evidence.  Such general assertion of traumatic brain injury in service is inconsistent with, and outweighed by, the service treatment record evidence, and the Veteran's own reported histories in service and after service that do not report such injury or symptoms of head injury.

The weight of the evidence demonstrates no current brain or head injury that could be related to service.  The post-service treatment records show that the Veteran has been treated for other medical disorders but has not mentioned any head or brain injuries.  During an April 2007 VA medical visit, the Veteran specifically denied experiencing headaches.  Such absence of complaints, findings, or treatment after service, in this context, is highly probative evidence that the Veteran did not have a current traumatic brain injury and does not currently have residuals.  See Kahana, 24 Vet. App. at 440 (citing Buchanan, 451 F.3d 1331); see also Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

In light of foregoing, the weight of evidence is against a finding that a traumatic brain injury was incurred in service.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the service connection 

claim for a traumatic brain injury; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    
   

ORDER

Service connection for a traumatic brain injury is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the remaining claims on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.                      McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Service Connection for Bilateral Hearing Loss

The Veteran contends service connection for bilateral hearing loss is warranted because he sustained acoustic trauma during service associated with mortar attacks and IED explosions while serving in Iraq.  On the April 2009 claim for benefits form, the Veteran indicated that he has continuously experienced bilateral hearing loss symptoms since July 2003; however, the February 2000 Report of Medical History indicates that the Veteran complained of hearing loss at that earlier time.  A February 2000 audiological examination pursuant to the Veteran's 2000 service separation reflects hearing within normal range.    

Service personnel records show that the Veteran's military occupational specialty (MOS) was military police, specifically signal support system operator.  Military police, in general, has been identified as an occupation involving a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  

The Veteran is considered a "combat veteran."  Accordingly, given the overseas deployment service involving combat and the MOS, the Board finds credible the Veteran's statements that he was exposed to loud noise (acoustic trauma) in service associated with mortar attacks and IED explosions, as they are consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The evidence also suggests that the Veteran may have current hearing loss "disability" to meet the criteria at 38 C.F.R. § 3.385.  Audiometric testing conducted in May 2007 reveals tinnitus, right ear mild sensorineural hearing loss at the 8000-hertz level, and left ear mild to moderate sensorineural hearing loss at the 3000- to 8000-hertz level.  The VA audiologist did not include the auditory thresholds associated with each tested frequency.  

In this case, no VA or private medical report is of record with audiometric test scores or speech recognition scores regarding whether the Veteran has a current hearing loss disability that meets 38 C.F.R. § 3.385 criteria or whether any current hearing disability is related to the noise exposure in service.  Given the evidence of in-service loud noise exposure, the Board finds that the Veteran should be afforded a VA examination in order to assist in determining whether he has a current hearing loss disability that meets 38 C.F.R. § 3.385 criteria, and, if so, to obtain an opinion as to whether any current hearing loss disability is related to the loud noise exposure in service.  

Service Connection for a Disability Manifested by Recurrent Phlegm and Cough

The Veteran contends service connection for a disability manifested by recurrent phlegm and cough is warranted because these symptoms began while he was serving in Iraq after being exposed to environmental hazards during the Persian Gulf War.  On the question of in-service event, injury, or disease, a February 2003 service treatment (medical) record indicates that the Veteran reported symptoms of nasal congestion, cough, headaches, facial pain (sinus), and sputum.  The service physician advanced an impression of upper respiratory infection.  In the April 2004 post-deployment health assessment, the Veteran reported that he experienced recurring cough, runny nose, and headaches, both during deployment and in April 2004 (prior to service separation in June 2004).  The Veteran also reported experiencing redness of the eyes with tearing during deployment.  The Veteran indicated being exposed to DEET insect repellent, pesticide-treated uniforms, environmental pesticides, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, industrial pollution, sand/dust, and transformer oil.

An April 2007 VA treatment note conveys that the Veteran reported "chronic cough productive of clear phlegm" and a "tingling sensation" in the throat.  The VA physician advanced an impression that the Veteran's cough is most likely due to post nasal drip.  The Veteran asserts that this current recurrent cough and phlegm is related to service.  The Veteran has not been afforded a VA examination for compensation purposes.  There is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and medical opinion is necessary to help determine if the Veteran has a current disability that accounts for the recurrent phlegm and cough and, if so, whether any current disability is etiologically related to service.    

Service Connection for a Breathing Problem

The Veteran contends that service connection for a breathing problem is warranted because the recurrent phlegm and cough he experiences makes it difficult for him to breathe.  On the April 2009 claim for benefits form, the Veteran indicated a July 2003 onset of the breathing problem.  He further reported that he was exposed to environmental hazards while in service during the Persian Gulf War.  In the April 2004 post-deployment health assessment, the Veteran reported being exposed to DEET insect repellent, pesticide-treated uniforms, environmental pesticides, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, industrial pollution, sand/dust, and transformer oil.

In April 2007, the Veteran underwent pulmonary function testing.  The April 2007 pulmonary function test report reveals mild airways obstruction.  The VA physician noted that specific airways conduction is reduced, which is consistent with the obstructive defect detected by spirometry.  The Veteran has not been afforded a VA examination for compensation purposes.  There is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and medical opinion is necessary to help determine if the Veteran has a current breathing disability or lung disorder and, if so, whether any current disability is etiologically related to service.    


Accordingly, the issues of service connection for bilateral hearing loss, a disability manifested by recurrent phlegm and cough, and a breathing problem are REMANDED for the following actions:

1. Schedule the Veteran for a VA audiology examination that includes audiometric testing and speech recognition testing in order to ascertain and evaluate the current level of bilateral hearing loss.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.  

The examiner should report the extent of the Veteran's hearing loss disability in accordance with VA rating criteria (38 C.F.R. § 3.385 (2013)).

The examiner should specifically note and discuss the  in-service loud noise exposure of mortar attacks and IED explosions as a military police.  In assessing the relative likelihood as to origin and etiology of the current bilateral hearing loss, the examiner should express the following opinion:

Is it as likely as not (i.e., to at least a 50-50 degree of probability) that the current hearing loss is causally or etiologically related to the noise exposure during service (of mortar attacks and IED explosions as a military police)?  

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Schedule the Veteran for a VA examination to ascertain any current diagnoses and the likely etiologies that account for (1) recurrent phlegm and cough and 
(2) breathing problems and current mild obstructive airways.

Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include the Veteran's report of exposure to DEET insect repellent, pesticide-treated uniforms, environmental pesticides, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, solvents, industrial pollution, sand/dust, and transformer oil), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a)  Is it as likely as not (i.e., to at least a 50-50 degree of probability) that any current disability accounting for the recurrent phlegm and cough is causally or etiologically related to service?  The examiner should specifically discuss the Veteran's report of environmental hazards exposure during service.

b)  Is it as likely as not (i.e., to at least a 50-50 degree of probability) that any disability accounting for the breathing problem is causally or etiologically related to service?  The examiner should specifically discuss the April 2007 findings of mild airways obstruction and the Veteran's report of environmental hazards exposure during service.

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completion of the above, the claims for service connection for bilateral hearing loss, a disability manifested by recurrent phlegm and cough, and a breathing problem should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


